United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 5, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30607
                      USDC No. 3:03-CV-02284


HUBERT D. WALKER,

                                     Petitioner-Appellant,

versus

WARDEN, LOUISIANA STATE PENITENTIARY,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:

     Hubert D. Walker (“Walker”), Louisiana prisoner # 419324,

seeks a certificate of appealability (“COA”) to appeal the

district court’s dismissal of his 28 U.S.C. § 2254 petition as

time-barred.   Walker filed the petition to challenge his life

sentence for second degree murder.   Walker argues that his

petition is not time-barred because he complied with all of

Louisiana’s procedural requirements regarding the filing of his

state habeas pleadings.

     To obtain a COA, Walker must make a substantial showing of

the denial of a constitutional right.   28 U.S.C. § 2253(c)(2);

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).   When a district
                              O R D E R
                            No. 04-30607
                                 -2-

court denies a habeas petition on procedural grounds, “a COA

should issue when the prisoner shows, at least, that jurists of

reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.”    Slack, 529 U.S. at

484.

       Walker has shown that jurists of reason would debate the

correctness of the district court’s determination that he failed

to comply with Louisiana’s procedural requirements regarding the

filing of his state habeas pleadings, specifically the filing of

his writ application to the Louisiana Supreme Court.    See

Villegas v. Johnson, 184 F.3d 467, 469-70 & n.2 (5th Cir. 1999);

State ex rel. Johnson v. Whitley, 648 So. 2d 909 (La. 1995);

Louisiana Supreme Court Rule X, § 5(a); LA. CODE   CRIM. PROC. ANN.

art. 13 (2002); LA. REV. STAT. ANN. 1:55 (2002).   Based on the

materials of record, it is impossible to determine whether

reasonable jurists would debate whether the claims raised by

Walker in his 28 U.S.C. § 2254 petition are valid claims of a

constitutional deprivation.    Accordingly, IT IS ORDERED that a

COA be GRANTED as to whether Walker’s 28 U.S.C. § 2254 petition

was timely filed under the Antiterrorism and Effective Death

Penalty Act.    See Houser v. Dretke, 395 F.3d 560, 562 (5th Cir.

2004).    We VACATE the district court’s denial of 28 U.S.C.

§ 2254 relief and REMAND to the district court for further
                             O R D E R
                           No. 04-30607
                                -3-

proceedings.   See Dickinson v. Wainwright, 626 F.2d 1184, 1186

(5th Cir. 1980).

     COA GRANTED; VACATED AND REMANDED.